DETAILED ACTION
This office action is replacing the Final Office Action submitted on 10/19/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, i.e. claims 9-11, 27 & 30 in the reply filed on May 9, 2022 is acknowledged.
Claims 6-7 & 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.

Claim Rejections - 35 USC § 101

Claims 1, 9, 11, 19, 27, 30 & 55-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. Based on the broadest reasonable interpretation, claim(s) 1 & 19 recite(s) a series of steps that are practically performable in the human mind. This judicial exception is not integrated into a practical application because the claim language is directed towards actions that are practically performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fall within the mental processes grouping and mathematical concepts grouping of abstract ideas:  Please see the below analysis;

In regards to claims 1, 9, 11, 19, 27 & 30 the following analysis applies:

Step one
Claim 1 is directed to a method; thus, the claim falls within a statutory category of invention.
Claim 19 is directed to a system; thus, the claim falls within a statutory category of invention.

Step 2A, prong one
Each of claims 1 and 19 recites the method steps of:
                recording a baseline signal, comprising a plurality of first data segments, each representing human cardiac activity;
                calculating from each of said first data segments at least one first value representing distribution of a heart rate variability (HRV) parameter of entropy in the first data segment; 
                acquiring a second segment representing cardiac activity in a patient in real-time; 
                calculating at least one second value representing distribution of an HRV parameter of entropy in said second segment;
                calculating a difference between said at least one first value and at least one second value; and
                indicating an atrial fibrillation (AF) event in said patient when the calculated difference is above a predetermined threshold.

Under broadest reasonable interpretation, the claims recite a series of steps that are practically performable in the human mind.  A human, provided a plurality of first data segments of a recorded baseline signal, could calculate from each of said first data segments at least one first value representing distribution of a heart rate variability (HRV) parameter of entropy in the first data segment; calculate at least one second value representing distribution of an HRV parameter of entropy in a second segment acquired in a patient in real-time; and calculate a difference between said at least one first value and at least one second value.  Regarding the "real-time" nature of the data, MPEP 2106.04(a)(2) makes clear that real-time monitoring systems have been grouped in the mental processes grouping of abstract ideas (A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1).  

Consistent with the specification, many of these limitations also involve mathematical formulas, such as those disclosed at paragraphs [0050]-[0056].

Thus, since each of claims 1 and 19 recites limitations that fall within the mental processes grouping and mathematical concepts grouping of abstract ideas, each of claims 1 and 19 is directed to an abstract idea.
 
Step 2A, prong two
Each claim as a whole fails to integrate the abstract idea into a practical application.  Claim 1 and claim 19 recite the following additional elements, which for the reasons set forth below, do not integrate the abstract idea into a practical application:
recording a baseline signal (data gathering, see MPEP 2106.05(g))
acquiring a second segment representing caridac activity in a patient in real-time (data gathering, see MPEP 2106.05(g))
indicating an atrial fibrillation event (data output, see MPEP 2106.05(g))
Claim 19 recites the following additional elements, which do not integrate the abstract idea into a practical application:
at least one hardware processor (Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)(2))
non-transitory computer-readable storage medium having stored thereon program instructions for executing the abstract idea (Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)(2))
Thus, the claim fails to integrate the abstract idea into a practical application.

Step 2B
The claim as a whole fails to recite an inventive concept.  The additional elements, when considered individually and in combination, do not recite significantly more than the abstract idea for the same reasons as set forth above in step 2A, prong two. Upon re-evaluating the limitation that was previously identified as insignificant extra-solution activity in step 2A, prong two, the following is evidence to show that the limitation is well-understood, routine and conventional:
real-time discrete data obtained from a medical device/data previously collected from a medical device (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, the claim fails to recite significantly more than the abstract idea, and claim 1 should have been rejected under 35 U.S.C. 101. 

Regarding dependent claims 9, 11, 27 & 30, the limitations of dependent claims further define steps of training and classifying a cardiac activity in order to indicate an arrhythmia event, which further limit claim limitations already indicated as being directed to an abstract idea.   Therefore, claims 9, 11, 27 & 30 are directed to patent-ineligible subject matter.



In addition, claims 55-64 should have been rejected under 35 U.S.C. 101 because the invention is directed to a judicial exception without significantly more.

Step one
Independent claim 1 is directed to a method; thus, the claim falls within a statutory category of invention.

Step 2A, prong one
Claim 1 recites the method steps of:
                recording a baseline signal, comprising a plurality of first data segments, each representing human cardiac activity;
                calculating from each of said first data segments at least one first value representing distribution of a heart rate variability (HRV) parameter of entropy in the first data segment; 
                acquiring a second segment representing cardiac activity in a patient in real-time; 
                calculating at least one second value representing distribution of an HRV parameter of entropy in said second segment;
                calculating a difference between said at least one first value and at least one second value; and
                indicating an atrial fibrillation (AF) event in said patient when the calculated difference is above a predetermined threshold.
Under broadest reasonable interpretation, the claim recites a series of steps that are practically performable in the human mind.  A human, provided a plurality of first data segments of a recorded baseline signal, could calculate from each of said first data segments at least one first value representing distribution of a heart rate variability (HRV) parameter of entropy in the first data segment; calculate at least one second value representing distribution of an HRV parameter of entropy in a second segment acquired in a patient in real-time; and calculate a difference between said at least one first value and at least one second value.  Regarding the "real-time" nature of the data, MPEP 2106.04(a)(2) makes clear that real-time monitoring systems have been grouped in the mental processes grouping of abstract ideas (A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1).  
Consistent with the specification, many of these limitations also involve mathematical formulas, such as those disclosed at paragraphs [0050]-[0056].
Thus, since claim 1 recites limitations that fall within the mental processes grouping and mathematical concepts grouping of abstract ideas, claim 1 is directed to an abstract idea.

Step 2A, prong two
The claim as a whole fails to integrate the abstract idea into a practical application.  Claim 1 recites the following additional elements, which for the reasons set forth below, do not integrate the abstract idea into a practical application:
recording a baseline signal (data gathering, see MPEP 2106.05(g))
acquiring a second segment representing caridac activity in a patient in real-time (data gathering, see MPEP 2106.05(g))
indicating an atrial fibrillation event (data output, see MPEP 2106.05(g))
Thus, the claim fails to integrate the abstract idea into a practical application.
Step 2B

The claim as a whole fails to recite an inventive concept.  The additional elements, when considered individually and in combination, do not recite significantly more than the abstract idea for the same reasons as set forth above in step 2A, prong two. Upon re-evaluating the limitation that was previously identified as insignificant extra-solution activity in step 2A, prong two, the following is evidence to show that the limitation is well-understood, routine and conventional:
real-time discrete data obtained from a medical device/data previously collected from a medical device (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, the claim fails to recite significantly more than the abstract idea, and claim 1 should have been rejected under 35 U.S.C. 101
 
Regarding dependent claims 55-64, the limitations of dependent claims further define steps of calculating and detecting values of calculations, which further limit claim limitations already indicated as being directed to an abstract idea.   Therefore, claims 55-64 are directed to patent-ineligible subject matter.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 19, 27, 30 & 55-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 2009/0264783) in view of Moorman et al. (US 2010/0056940).
Xi et al. discloses;

1. A method comprising [e.g., 0006]: recording a baseline signal, comprising a plurality of first data segments each representing human cardiac activity (e.g., via the disclosed method of measuring RR intervals, i.e. RR detection-see Figure 4AD); calculating from each of said first data segments at least one  first value representing a distribution of a heart rate variability (HRV) parameter (e.g., via the disclosed step 506, i.e. determination RR interval variability); acquiring a second segment a signal representing cardiac activity in a patient in real-time; calculating at least one second value representing distribution of an HRV parameter in said second segment; calculating a difference  between said at least one first value and at least one second value; and indicating an atrial fibrillation (AF) event in said patient, when the difference is above a predetermined threshold (e.g., via the disclosed means of comparing the interval variability and/or changes of said variability corresponding to a set threshold) {e.g., [0060], [0069]-[0073] & (Fig 5)}.


9.  The method of claim 1, further comprising training, at a training stage, a machine learning classifier on a training set (e.g., via the disclosed algorithms used for monitoring AF based on RR interval variability visa calculating a standard deviation, root mean-square, etc.) comprising: (i) said plurality of data segment, wherein at least some of said segments comprise cardiac activity event, and (ii) labels (e.g., via the disclosed annotations and/or indications that AF episodes were detected ) indicating the occurrence of an arrythmia event in said cardiac activity, wherein said data segments are labelled with said labels (e.g., [0070]-[0073]).

11.  The method of claim 9, wherein said indicating is performed by applying, at an inference stage, said machine learning classifier to said signal, to indicate an AF event in said patient (e.g., [0070]-[0073]).

19. A system comprising: at least one hardware processor; and a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor to: receive a plurality of data segments each representing human cardiac activity, calculate, from each of said data segments, a first value representing a distribution of a heart rate variability (HRV) parameter, acquire a signal representing cardiac activity in a patient, derive a second value representing distribution of an HRV parameter in said signal, and indicate an atrial fibrillation (AF) event in said patient, when a difference between said first and second values is above a predetermined threshold; wherein said plurality of data segments represents cardiac activity in a plurality of subjects {e.g., [0060], [0069]-[0073] & (Fig 5)}.

27.  The system of claim 19, wherein said program instructions are further executable to train, at a training stage, a machine learning classifier on a training set comprising: (i) said plurality of data segment, wherein at least some of said segments comprise cardiac activity reflecting an arrythmia event, and (ii) labels indicating the occurrence of an arrythmia event in said cardiac activity (e.g., [0070]-[0073]).

30. The system of claim 19, wherein said indicating comprises at least one of detecting an ongoing AF event, and predicting an upcoming AF event (e.g., [0111]-[0113]).

55. the method of claim 1, further comprising: calculating a difference between consecutive heartbeat intervals of the baseline signal, to obtain from each of said first data segments a value representing a modified ; and calculating the at least one first value as (i) a standard deviation of distribution in the first data segments (e.g., [0070]-[0073]).

56. The method of claim 1, further comprising calculating a difference between consecutive heartbeat intervals of the second segment, to obtain a value; and calculating the at least one second value as: (i) a standard deviation (e.g., [0070]-[0073]).

58. The method of claim 57, wherein indicating an AF event in said patient further comprises detecting a rise of the standard deviation value of the second segment in relation to the standard deviation value of the at least one first data segment (e.g., [0070]-[0073]).

59. The method of claim 1, wherein the program instructions are further configured to calculate a difference between said first and second values (e.g., [0070]-[0073]).


61. The method of claim 59, further comprising detecting an AF event based on a rise (e.g., [0070]-[0073]).


	Xi et al. discloses the claimed invention having a method comprising calculating a first and a second value representing distribution of an HRV parameter, calculating a difference between said values and indicating an atrial fibrillation (“AF”) event in said patient when the calculated difference is above a predetermined threshold and calculating a standard deviation value of a second segment in relation to the standard deviation value of the at least first data segment except wherein said HRV parameter is of entropy, i.e. Shannon entropy, in the first and second segments and said standard deviation of distribution of the modified Shannon entropy in the second segment and further comprises  a normality measure KS, i.e. indicating an AF event in said patient, representing deviation from normal distribution.  Moorman et al. teaches that it is known in the art to analysis cardiac rhythms based on calculations of entropy and moments of interbeat intervals through calculated entropy measurements via the use of the KS test of empirical cumulative distribution functions of heartbeat intervals and heart rate and the use combining density parameters such as the standard deviation of the RR interval distribution (e.g., [0022], [0056] & [0120]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Xi et al. with the calculations of the entropy utilizing the KS test and the calculation of the standard deviations of the RR interval distribution as taught by Moorman et al. since such a modification would provide the method comprising calculating a first and a second value representing distribution of an HRV parameter, calculating a difference between said values and indicating an atrial fibrillation (“AF”) event in said patient when the calculated difference is above a predetermined threshold and calculating a standard deviation value of a second segment in relation to the standard deviation value of the at least first data segment wherein said HRV parameter is of entropy, i.e. Shannon entropy, in the first and second segments and said standard deviation of distribution of the modified Shannon entropy in the second segment and further comprises  a normality measure KS, i.e. indicating an AF event in said patient, representing deviation from normal distribution for providing the predictable results pertaining to providing optimal determination of segments of data that demonstrate statistical homogeneity with regards to moments and entropy with the goal of diagnosis of cardiac rhythm.  Moorman discloses that the results obtained from utilizing the KS distance method are further utilized to develop predictive models in detecting AF  (e.g., Moorman, abstract [0022], [0054]-[0056] & [0120]).
62. The method of claim 59, further comprising calculating the normality measure KS based on a Kolmogorov-Smirnov (KS) statistic ([0022], [0054] & [0120]).

Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 2009/0264783) in view of Moorman et al. (US 2010/0056940), as applied to claims 1, 9, 11, 19, 27, 30 & 55-62, in further view of Xu et al. (US 2016/0081566).
Xi/Moorman et al. disclose the claimed invention having a method of determining an etiology of a patient’s AF event based on modified Shannon entropy, except wherein said determination is further based on performing spectral clustering of patients.  Xu et al. teaches that it is known to use a method of identifying a type of cardiac event from obtained cardiac signals by forming multiple clusters associated with a different cardiac event based on features of interest identified from various cardiac signal segments (abstract & [0063]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Xi/Moorman et al. with utilizing clustering of cardiac signals identified from various cardiac signal segments as taught by Xu et al. since such a modification would provide the method of determining an etiology of a patient’s AF event based on modified Shannon entropy, wherein said determination is further based on performing spectral clustering of patients for providing the predictable results pertaining to effectively identifying cardiac events so as to provide cardiac function assessment (Xu, abstract & [0063]).  

Claim Objections

Claims 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, as cited, fails to disclose, suggest and/or teach the claimed subject matter since the references fail to mention performing spectral clustering of patients using Laplace Kernel distance as a distance metric.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-11, 19, 27, 30 & 37 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792